                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL KENDRICK,                            :
         Plaintiff,                       :
                                          :              No. 1:19-cv-1642
             v.                           :
                                          :              (Judge Kane)
C.O. HANN, et al.,                        :
            Defendants                    :

                                       ORDER

      AND NOW, on this 31st day of March 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1.     Defendants’ motion to reopen (Doc. No. 25) is GRANTED, and the Clerk of
             Court is directed to SET ASIDE the default entered on January 22, 2020 (Doc.
             No. 22);

      2.     Plaintiff’s motions for default judgment (Doc. Nos. 18, 21) are DENIED;

      3.     Plaintiff’s motion for leave to file an amended complaint (Doc. No. 31) is
             GRANTED, and Plaintiff’s amended complaint (Doc. No. 31-1) is DEEMED
             FILED as of the date of this Order;

      4.     The Clerk of Court is directed to amend the docket of the above-captioned case to
             reflect the proper spelling of Defendant Hann’s last name;

      5.     Defendants’ motion to dismiss (Doc. No. 23) is DENIED AS MOOT; and

      6.     Pursuant to 42 U.S.C. 1997e(g) and Rule 15(a)(3) of the Federal Rules of Civil
             Procedure, Defendants are directed to answer or otherwise respond to Plaintiff’s
             amended complaint within fourteen (14) days of the date of this Order.


                                                  s/ Yvette Kane
                                                  Yvette Kane, District Judge
                                                  United States District Court
                                                  Middle District of Pennsylvania
